          Case 1:16-cv-01143-GHW Document 115 Filed 08/25/20 Page 1 of 2

                                                                      USDCRevised
                                                                           SDNY November 14, 2019
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #: _________________
 ------------------------------------------------------------- X      DATE FILED: 8/26/20
                                                               :
 ROY TAYLOR,                                                   :
                                                               :
                                                               :
                                               Plaintiff,      :
                                                               :        1:16-cv-01143-GHW
                              -v-                              :
                                                               :              ORDER
 NYPD OFFICER ALYSSA TRIGENO,                                  :
 NYPD SGT. MICHAEL DUNLAVEY,                                   :
 RIKERS C.O. QUAYYUM, and CITY OF                              :
 NEW YORK,                                                     :
                                                               :
                                            Defendants. :
                                                               :
 ------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:

         Roy Taylor, the plaintiff in the above-captioned civil action, filed a motion to lift the stay in

this action on July 16, 2020. Dkt. No. 113. On August 19, 2020, the Court held a conference

regarding Plaintiff’s motion. For the reasons stated on the record during the conference, Plaintiff’s

motion is denied and the stay in this action is extended at least through September 29, 2020.

         If Defendants seek to further extend the stay, they are directed to do so via letter motion by

no later than September 29, 2020. Plaintiff’s opposition, if any, is due no later than October 20,

2020. If necessary, the Court will hold a conference regarding any motion to extend the stay on

November 5, 2020 at 4:30 p.m. If Defendants move to extend the stay, the stay will remain in

place until the Court resolves the motion.

         Defendants’ joint letter should also set forth their position regarding Plaintiff’s pending

motion for leave to amend his complaint, Dkt. No. 95, and a proposed briefing schedule for that

motion, assuming the stay is lifted.
           Case 1:16-cv-01143-GHW Document 115 Filed 08/25/20 Page 2 of 2



          Counsel for Defendants is directed to mail a copy of this order to Plaintiff, along with a copy

of the case cited by Defendants during the conference and a copy of the full docket sheet in this

action.

          SO ORDERED.


 Dated: August 25, 2020                                 _____________________________________
        New York, New York                                       GREGORY H. WOODS
                                                                United States District Judge




                                                    2
